Citation Nr: 1225505	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to October 1952, and from January 1953 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened and denied claims for service connection for bilateral hearing loss and tinnitus.  

The issues on appeal were previously before the Board in August 2010.  At that time, the Board determined that new and material evidence had been received to reopen the claims.  The Board then denied the claims of entitlement to service connection for hearing loss and tinnitus on the merits.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 1, 2011, the Court granted a joint motion to remand the appeal and remanded the case back to the Board for compliance with the instructions included in the joint motion.  It was specifically noted in the joint motion that the parties were in agreement with the Board's determination to reopen the claims based on the submission of new and material evidence.  The issues on the title page have been styled to reflect this development.  

This case was previously remanded by the Board in July 2011 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for bilateral hearing loss and tinnitus must be remanded for further development.  

Following the Board's July 2011 remand for development, a VA examination was provided in March 2012.  The Veteran was diagnosed with sensorineural hearing loss in the range of 500 to 4000 Hertz, bilaterally.  Based upon a review of the claims file, the VA examiner found that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  In his rationale, the examiner acknowledged the Veteran's exposure to military noise, however, he found that the Veteran's hearing was within normal limits from 1967 to 1969, there was not a significant shift in hearing threshold levels in 1969 in either ear, and the Veteran had reported the onset of tinnitus was 10 to 12 years ago in the 2009 VA examination, indicating an onset of at least 27 years after his retirement from active service.  

In July 2012, the Veteran's representative submitted an article entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss."  A waiver of the agency of original jurisdiction (AOJ) was provided at this time as well.  

In the July 2012 informal hearing presentation, the Veteran's representative argued that the VA examiner did not address whether tinnitus was secondary to hearing loss and requested that the article submitted should also be considered by a VA examiner for consideration in furnishing an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should return the case to the audiologist who wrote the March 2012 opinion.  The claims folder, a copy of this REMAND and the submitted article entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss" should be reviewed by the audiologist.  The audiologist must annotate the examination report that the claims file was in fact made available for review in conjunction with the opinion and that he has reviewed the medical literature submitted by the Veteran.  The audiologist should answer the following question with a full rationale provided for each answer:  

Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral hearing loss, or tinnitus, was caused by his service?

If, and only if, the examiner determines that the Veteran's hearing loss was caused by his service, but that his tinnitus was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's tinnitus was caused or aggravated by his hearing loss.  

If the audiologist cannot express the requested opinion, he/she should explain the reasons therefor.  

Alternatively, if the audiologist who wrote the March 2012 opinion is not available, the Veteran should be scheduled for an audiological examination in order to ascertain the nature and etiology of his bilateral hearing loss, and tinnitus.  The claims folder, a copy of this REMAND and the submitted article entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss" should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination, and that he has reviewed the medical literature submitted by the Veteran. 

A complete history of acoustic trauma/noise exposure and perceived hearing loss symptoms in service and post-service should be obtained from the Veteran.  The examiner should be advised that the Veteran is considered competent to report his history of noise exposure, to include experiencing a mortar attack in Vietnam between October 1968 and January 1969. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral hearing loss, or tinnitus, was caused by his service. 

If, and only if, the examiner determines that the Veteran's hearing loss was caused by his service, but that his tinnitus was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's tinnitus was caused or aggravated by his hearing loss.

If the examiner cannot express either of the requested opinions, the examiner should fully explain the reasons therefor. 

The examiner who provides addendum or VA examination should be advised as follows:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

2.  The RO/AMC should then readjudicate the issues on appeal.  If either of the determinations of these claims remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


